Citation Nr: 9919992	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1. In an unappealed rating decision dated in April 1969, the 
RO denied service connection for chronic strain of the 
lumbar and lower thoracic areas.

2. In an unappealed rating decision dated in May 1995, the RO 
denied the veteran's claim for service-connection for a 
back condition on the grounds that new and material 
evidence had not been submitted to reopen this claim.

3. The evidence received since May 1995 includes service 
personnel records, the veteran's hearing testimony, and 
statements from the veteran's family and friend which were 
not previously considered and which bear directly and 
substantially upon the specific matter under 
consideration.


CONCLUSION OF LAW

1.  The May 1995 rating decision which denied entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1998).

2.  New and material evidence has been received to warrant 
reopening of the claim for service connection for a back 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's DD Form 214 shows that he 
served with the United States Navy from October 1965 to May 
1967 as a medical assistant and he was awarded the National 
Defense Service Medal and the Vietnam Service Medal.  

Service medical records show that, upon enlistment in 
September 1965, the veteran's spine and other musculoskeletal 
structure were clinically normal, he had acne scars on his 
face and back, and he reported no history of back trouble.  
These records do not reflect complaints of or treatment for 
the veteran's back.  He was administratively discharged due 
to bronchial asthma in May 1967 based upon a Medical Board 
recommendation.  A separation examination is not available 
for review.

Upon VA examination in March 1969, the veteran complained of 
continuous back pain since October 1966.  The examiner noted 
that the veteran had injured his back in October 1967 while 
on bivouac in Delmar, California, as a result of bending over 
and picking up a pack.  The veteran received no treatment for 
his back in October 1967 and reinjured it in November 1967 
while in Vietnam.  The examiner further noted that the 
veteran suffered injury to his back area as a result of an 
automobile accident in which he was involved in November 
1968.  Physical examination of the back revealed tenderness 
over the lumbar and lower thoracic paraspinal muscles, right 
and left.  It was noted that back pain was produced by 
hyperextension and rotation to the right.  The examiner's 
impression included chronic musculo-ligamentous strain of the 
lumbar and lower thoracic area.  X-ray testing showed a 
normal lumbosacral spine.

By an April 1969 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic 
strain, lumbar and lower thoracic, because his service 
records were negative for a back disorder.  The veteran did 
not appeal this determination.

In October 1994, the RO received the Veteran's Application 
for Compensation or Pension, VA Form 21-526, in the veteran 
claimed entitlement to compensation for laminectomy, 1986.

VA outpatient treatment records show that a history of 
laminectomy in 1986 was noted in October 1994, during 
examination for Agent Orange exposure.  

Private treatment records, dated from January 1982 to 
September 1990, include a July 1992 notation of acute 
lumbosacral sprain with radiculitis.  Shortly thereafter, 
these records reflect that the veteran was in receipt of 
treatment for lumbosacral sprain with left sciatica.  
Treatment records associated with an unrelated surgical 
procedure which the veteran underwent in June 1991 note a 
history of laminectomy in 1986.  

Upon consideration of the foregoing, by a May 1995 rating 
decision, the RO determined that no new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran did not appeal this decision.  

In October 1996, the veteran requested that his claim for 
service connection for a back disorder be reopened and 
reported that he had been treated at VA facilities in 
Sacramento and Redding, California, and in Reno, Nevada.  
These records are not contained in the claims file.

In a January 1997 statement, the veteran recalled that he 
served in the Republic of Vietnam from November 1966 to April 
1967 with a "Fleet Marine Division" as a Navy hospital 
corpsman.  He further recalled that his duties included five 
day patrols in which he and other members of his platoon were 
"dropped" 50 to 100 feet from helicopters onto hill tops.  
The veteran stated that he was often called upon to move 
other people and cargo that equaled his weight or greater.  
He reported that he often experienced back trauma and muscle 
strain at other parts of his body during this time and, as 
there was no sick bay in the jungle, he self medicated with 
medication which he possessed as a hospital corpsman.  The 
veteran stated that he has experienced chronic back problems 
since his separation from service and, although he has 
received treatment for his back complaints during the thirty 
years after discharge, he has no recall or records of this 
treatment.  

Enclosed with the above statement, the veteran included 
statements from his family and best friend, dated in December 
1996, which essentially recall that he continues to 
experienced back problems to the present as a result of back 
trauma sustained during service.

In May 1998, the RO received the originals of the veteran's 
service medical records, copies of which had been previously 
reviewed, as well as copies of his service personnel records 
consisting of his NAVPERS 601-13, Administrative Remarks, 
from the National Personnel Records Center (NPRC).  The 
Administrative Remarks showed that the veteran was a 
"graduate of course of instruction in Field Medical Service 
Technic" and was recommended to the Bureau of Medicine and 
Surgery in November 1966.  Later in November 1966, the 
veteran was "[a]uthorized to wear the Vietnam Service Medal 
for services in Combat Operations against the Communist 
Insurgent VietCong within the Republic of Vietnam."  These 
records note that the veteran "[p]articipated in search and 
destroy mission Operation Prairie in the Republic of 
Vietnam" from October 23, 1966, to February 1, 1967.

During the veteran's May 1999 hearing before the undersigned 
Member of the Board, his accredited representative stated 
that the veteran had combat service.  The veteran recalled 
that he injured his back as a result of lifting patients in 
Vietnam, both in the field and in the hospital setting, and 
jumping out of helicopters.  However, he stated that his back 
complaints are not reflected in his service medical records 
because, as he was in the medical corps and had access to 
medication, he treated himself and did not record this 
treatment.  Moreover, he recalled that he did not record how 
he treated himself or his marines because there was no form 
of record keeping.  

The veteran's May 1999 hearing testimony also showed that, 
after discharge from service, he was employed as a gas 
station attendant and at a dairy company.  He recalled that 
he did not injure his back during this time; however, he did 
seek treatment at a VA facility for back problems during his 
tenure with the dairy company.  Subsequent to his employment 
with the dairy company, the veteran stated that he joined the 
police department in 1969.  Upon preemployment examination, 
he reported that he had a preexisting back condition which 
did not prevent him from conducting his "everyday affairs."  
Thereafter, he underwent strenuous training at the police 
academy and "maintained" himself by taking over the counter 
drugs and muscle relaxants.  The veteran testified that he 
was involved in an automobile accident in 1969 in which he 
sustained a back strain.  He recalled that he was off work 
for two days and thereafter returned to work just like 
normal.  The veteran stated that, after his release from 
active duty in 1967, the first time he sought medical 
treatment for his back was in 1967 or 1968 at the VA Medical 
Center (VAMC) in Long Beach.  Thereafter, he did not seek 
treatment for his back until around 1980 and, in 1986, he 
underwent low back surgery.  

During his May 1999 hearing, the veteran claimed that his 
back problems, for which he underwent surgery in 1986, are 
linked to the problems which he experienced in service 
because the pain for which he underwent surgery was the same 
pain which he experienced in service.  It is in the same 
location and is the "continuation of a longstanding 
problem."  The veteran testified that, prior to his 1986 
surgery, he reported his medical history to his physician and 
this physician commented that the veteran's back problem was 
a continuation of something that had been going on for a long 
time.  However, the veteran further testified that he has 
been unable to obtain copies of his treatment records from 
this physician because he has been unable to locate him.


Legal Criteria.  As the veteran did not file a timely notice 
of disagreement with the RO's April 1969 and May 1995 rating 
decisions which denied service connection for his back 
disorder, these rating decisions became final.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103.  
Accordingly, new and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Pursuant to 38 C.F.R. § 3.304 (1998), satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.

In the case of a veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App 203 (1999)(en banc); Elkins v. West, 12 Vet. App 
209 (1999)(en banc); Hodge.  First, it must be determined 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the case must be reopened and immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Under the circumstances of this case, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a back disorder.  
In May 1998, the RO received additional records from NPRC 
which reflected that the veteran had medical training and was 
"[a]uthorized to wear the Vietnam Service Medal for services 
in Combat Operations against the Communist Insurgent VietCong 
within the Republic of Vietnam."  Additionally, the 
veteran's May 1999 hearing testimony establishes that while 
in Vietnam assigned to a Marine unit he injured his back and 
thereafter experienced ongoing back pain.  Pursuant to the 
provisions of 38 U.S.C.A. § 1154(b) and the guidance of the 
Court in Savage v. Gober, 10 Vet. App. 489 (1997), the Board 
finds that the veteran's testimony establishes that he 
sustained a back injury during his service in the Republic of 
Vietnam and had continuing back pain thereafter.  As the 
Court has pointed out, the veteran's testimony regarding 
injury and symptoms personally experienced are competent 
evidence.

As noted above, the Federal Circuit held in Hodge new 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision, may constitute new and material.  The credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  Prior to December 1997, there was no 
detailed information as to an in-service back injury.  
Inasmuch as the new evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury , the Board finds that the new evidence is 
material and, thus, sufficient to reopen the claim for 
service connection for a back disorder.  

Having found that new and material evidence has been 
submitted, the Board now turns to the issue of whether the 
claim is well-grounded.  The veteran has provided testimony 
as to in-service back injury and continuing back 
symptomatology.  VA examination in March 1969 noted the 
veteran's account of the in-service back injury and resulted 
in a diagnosis of chronic musculo-ligamentous strain of the 
lumbar and lower thoracic areas.  Significantly, the veteran 
has some medical expertise in view of his training and 
experience as a Navy corpsman.  In view of these facts, the 
Board holds that the veteran's claim for service connection 
for his lower back disorder is well grounded.

Under the circumstances of this case, where VA has been put 
on notice that relevant evidence exists, such evidence should 
be associated with the file prior to further consideration by 
the Board.  Therefore, the issue of entitlement to service 
connection for a back disorder is addressed in the remand 
portion of this decision.  


ORDER

New and material evidence to reopen the claim for service 
connection for a back disorder has been received and the 
claim is reopened.


REMAND

The veteran asserts that he injured his back in service and 
that, as he was a member of the medical corps, he treated 
himself while serving in the Republic of Vietnam and did not 
record any of this treatment.  He contends that his current 
back disorder is related to the in-service injuries.  

In May 1999, the veteran testified that, after discharge from 
service, he was treated for his back complaints at the Long 
Beach VAMC in 1967 or 1968 and, in 1986, underwent low back 
surgery.  In October 1996 the veteran indicated that he had 
been treated at VA facilities in Sacramento and Redding, 
California, as well as in Reno, Nevada.  Thereafter, in an 
April 1998 statement, the veteran reported that he had been 
treated by an assortment of chiropractors and medical doctors 
since 1980, including Dr. Cooper (a chiropractor) and Drs. G. 
Stevenson and F. Kratofil in California as well as at VA 
facilities in Reno, Nevada, and Redding, California.  In this 
regard, the Board notes that the RO has contacted the veteran 
numerous times in an effort to obtain his treatment records; 
however, inasmuch as the reports of treatment identified by 
the veteran above are not contained in the claims file, the 
Board is of the opinion that another attempt should be made 
to obtain additional medical records.  The Board acknowledges 
that the veteran has indicated that he has been unsuccessful 
in locating the physician who performed the 1986 low back 
surgery, however, he has not indicated that he has attempted 
to contact the hospital where the surgery was performed.

Additionally, during his May 1999 hearing, the veteran 
reported that he had undergone a preemployment examination 
when he joined the police department in 1969.  Inasmuch as a 
copy of this examination report is not contained in the 
claims file, the RO should attempt to obtain a copy of this 
evidence.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for service connection for a back 
disorder.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained, specifically 
to include all relevant treatment records 
from Drs. Cooper, G. Stevenson, and F. 
Kratofil in California; VA facilities in 
Reno, Nevada, as well as in Sacramento 
and Redding, California; the hospital at 
which the veteran underwent his 1986 low 
back surgery; and the veteran's pre-
employment examination for the police 
department.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should schedule the veteran 
for a VA examination by the appropriate 
specialist to ascertain the nature, 
severity, and etiology of any back 
pathology found on examination.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner is requested to consider the 
veteran's reported history of in-service 
and post-service back injuries, and 
provide an opinion as to the degree of 
probability that the veteran's present 
back disorder is related to his period of 
service.  Any opinion(s) expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the record and readjudicate the 
issue of entitlement to service 
connection for a back on a de novo basis.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

